      Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 1 of 22



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS
                           EASTERN DIVISION

PHARMACY CORPORATION OF
AMERICA d/b/a PHARMERICA;
PHARMERICA DRUG SYSTEMS, LLC;
AND PHARMERICA INSTITUTIONAL
PHARMACY SERVICES, LLC

     PLAINTIFFS

V                                       Case No.

NORTHERN HILLS SENIOR LIVING
CENTERS,LLC; NSL BLUE HILLS, LLC
DIBIA BLUE HILLS HEALTH AND
REHABILITATION CENTER; NSL
BRIGHAM, LLC DIBIA BRIGHAM
HEALTH AND REHABILITATION
CENTER; NSL DEN-MAR, LLCDIB,IA
DEN-MAR REHAB; NSL COI.INTRY
GARDENS , LLC DIBIA COLTNTRY
GARDENS SKILLED NURSING AND
REHABILITATION CENTER; NSL
FRANKLIN, LLC D IB I A FRANKLIN
HEALTH AND REHABILITATION
CENTER; NSL QUINCY, LLC DIB,IA
QUINCY HEALTH &
REHABILITATION CENTE& NSL
V/ALDEN, LLC DIBIA
WALDEN HEALTH &
REHABILITATION CENTER; NSL
CRAV/FORD, LLC DIBIA
CRAWFORD SKILLED NURSING AND
REHABILITATION CENTER; KD
OPERATING, LLC DIBIA KATHLEEN
DANIEL NURSING AND
REHABILITATION CENTER;
CHARLWELL OPERATING, LLC DIBI A
CHARLWELL HOUSE; KIMWELL
OPERATING, LLC DIBIA KIMWELL
NURSING AND REHABILITATION;
NSL HANOVER, LLCDIBIA HANOVER
TERRACE HEALTH &
REHABILITATION CENTER; NSL

                                    1
           Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 2 of 22



WYOMISSING, LLC DIBIA          )
WYOMISSING HEALTH AND          )
REHABILITATION CENTER; AND NSL )
OAK HILL, LLCDIBIA OAK HILL    )
HEALTH & REHABILITATION        )
CENTER,                        )
                                            )
       DEFENDANTS                           )


                                          Cotrpr,arNr


       Plaintiffs Pharmacy Corporation of America dlbla PharMerica, PharMerica Drug

Systems,   LLC dlblaPharMerica   and PharMerica Institutional Pharmacy Services, LLC dlbla

PharMerica (collectively "PharMerica") state as follows for their Complaint against Defendants

(1) Northern Hills Senior Living Centers, LLC ("Northem Hills"); (2) NSL Blue Hills, LLC

d/b/a Blue Hills Health and Rehabilitation Center ("Blue Hills"); (3) NSL Brigham, LLC dlbla

Brigham Health and Rehabilitation Center ("Brigham"); (4) NSL Den-Mar,LLC d/b/a Den-Mar

Rehab ("Den-Mar"); (5) NSL Country Gardens,     LLC dlblaCountry Gardens Skilled Nursing and

Rehabilitation Center ("Country Gardens"); (6) NSL Franklin, LLC dlblaFranklin Health and

Rehabilitation Center ("Franklin"); (7) NSL Quincy,LLC d/b/a Quincy Health & Rehabilitation

Center ("Quincy"); (8) NSL Walden, LLC dlbla Walden Health & Rehabilitation Center

("Walden"); (9) NSL Crawford, LLC dlbla Crawford Skilled Nursing and Rehabilitation Center

("Crawford"); (10) KD Operating, LLC dlblaKathleen Daniel Nursing and Rehabilitation Center

("Kathleen Daniel"); (11) Charlwell Operating, LLC dlblaCharlwell House ("Charlwell"); (12)

Kimwell Operating, LLC dlbla Kimwell Nursing and Rehabilitation ("Kimwell"); (13) NSL

Hanover, LLC dlblaHanover Terrace Health & Rehabilitation Center ("Hanover"); (14) NSL

Wyomissing,LLC d/b/a Wyomissing Health and Rehabilitation Center ("Wyomissing"); and

(15) NSL Oak Hill, LLC dlbla Oak   Hill Health & Rehabilitation Center ("Oak Hill") (Blue Hills,

                                                2
         Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 3 of 22



Brigham, Den-Mar, Country Gardens, Franklin, Quincy, Walden, Crawford, Kathleen Daniel,

Charlwell, Kimwell, Hanover, Wyomissing, and Oak        Hill   are each a "Facility Defendant" and

are together the   "Facility Defendants") Qt{orthem Hills and Facility Defendants   are together the

"Defendants").

                                      NATURE OF ACTION

        1.       This action arises out of the Facility Defendants' failure to pay PharMerica

for pharmaceutical goods and services provided by PharMerica to the residents of fifteen

skilled nursing home facilities (the "Facilities"), which at all times relevant were managed,

owned, operated, or otherwise controlled by the Facility Defendants, and Northern Hills'

use of its control over the Facility Defendants to cause them not to pay PharMerica.

       2.      This action also arises out of Defendants' improper termination of the

parties' agreement while outstanding amounts were past due and owing to PharMerica.

                                             PARTIES

       3.      Pharmacy Corporation of America is a California corporation with a

principal place of business in Louisville, Kentucky. Thus, for purposes of diversity

jurisdiction, Pharmacy Corporation of America is a citizen of Califomia and Kentucky.

       4.      PharMerica Drug Systems, LLC is a Delaware limited liability company.

Its sole member is Pharmacy Corporation of America. Thus, for purposes of diversity

jurisdiction, PharMerica Drug Systems, LLC is a citizen of California and Kentucky.

       5.      PharMerica Institutional Pharmacy Services, LLC is a Delaware limited

liability company. Its sole member is PMC Pharmacy Services, LLC. PMC Pharmacy

Services, LLC's sole member is Pharmacy Corporation of America. Thus, for purposes          of




                                                  a
                                                  -)
           Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 4 of 22



diversity jurisdiction, PharMerica Institutional Pharmacy Services, LLC is a citizen   of
California and Kentucky.

        6.      Northern Hills is a Delaware limited liability company that is headquarlered

in Massachusetts. The sole member of Northern Hills is NSL Holdings, LLC. The

members of NSL Holdings,       LLC are 10-26 Nationwide Trust, Crestview 360 Trust, and

Jonathan   Bleier. Mr. Bleier is an individual who does not reside in, is not domiciled in,

and is not a citizen of California, Kentucky or Delaware. The trustees   of 10-26

Nationwide Trust and Crestview 360 Trust are individuals who do not reside in, are not

domiciled in, and are not citizens of California, Kentucky or Delaware. Northern Hills

may be served through its registered agent Vcorp Agent Services, Inc., 155 Federal Street,

Suite 700, Boston, Massachusetts 01950.

        7.      Blue Hills is a Delaware limited liability company. The sole member of

Blue Hills is NSL Holdings,    LLC. Thus, for purposes of federal diversity jurisdiction,

Blue Hills is not a citizen of California, Kentucky or Delaware. Blue Hills may be served

through its registered agent at Vcorp Agent Services, Inc., 155 Federal Street, Suite 700,

Boston, Massachusetts 01950. Blue Hills owns andlor operates, or at one point owned

andlor operated, a skilled nursing facility located at 1044 Park Street, Stoughton,

Massachus etts 027 02 (the   "Blue Hills Facility").

       8.       Brigham is a Delaware limited liability company. The sole member of

Brigham is NSL Holdings, LLC. Thus, for purposes of federal diversity jurisdiction,

Brigham is not acitizen of California, Kentucky or Delaware. Brigham may be served

through its registered agent at Vcorp Agent Services, Inc., 155 Federal Street, Suite 700,

Boston, Massachusetts 019500. Brigham owns andlor operates, or at one point owned



                                                   4
         Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 5 of 22



and/or operated, a skilled nursing facility located ar,77 IH.igh Street, Newburyport,

Massachusetts   0   1   95   0 (the "Brigham Facility").

        9.      Den-Mar is a Delaware limited liability company. The sole member of

Den-Mar is NSL Holdings, LLC. Thus, for purposes of federal diversity jurisdiction, Den-

Mar is not a citizen of California, Kentucky or Delaware. Den-Mar may be served through

its registered agent at Vcorp Agent Services, Inc., 155 Federal Street, Suite 700, Boston,

Massachusetts 01950. Den-Mar owns and/or operates, or at one point owned and/or

operated, a skilled nursing facility located at 44 South Street, Rockport, Massachusetts

01966 (the "Den-Mar Facility").

        10.     Country Gardens is a Delaware limited liability company. The sole

member of Country Gardens is NSL Holdings,                 LLC. Thus, for purposes of federal

diversity jurisdiction, Country Gardens is not a citizen of Califomia, Kentucky or

Delaware. Country Gardens may be served through its registered agent at Vcorp Agent

Services,Inc., 155 Federal Street, Suite 700, Boston, Massachusetts 01950. Country

Gardens owns and/or operates, or at one point owned and/or operated, a skilled nursing

facility located at2045 Grand Army Highway, Swansea, Massachusetts 02777 (the

"Country Gardens Facility").

        11.     Franklin is a Delaware limited liability company. The sole member of

Franklin is NSL Holdings, LLC. Thus, for purposes of federal diversity jurisdiction,

Franklin is not acitizen of California, Kentucky or Delaware. Franklin may be served

through its registered agent at Vcorp Agent Services, Inc., 155 Federal Street, Suite 700,

Boston, Massachusetts 01950. Franklin owns and/or operates, or at one point owned




                                                           5
          Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 6 of 22



 and/or operated, a skilled nursing facility located at 130 Chestnut Street, Franklin,

Massachusetts 0203 8 (the "Franklin   Facility").

        12.     Quincy is a Delaware limited liability company. The sole member          of

Quincy is NSL Holdings, LLC. Thus, for purposes of federal diversity jurisdiction,

Quincy is not a citizen of California, Kentucky or Delaware. Quincy may be served

through its registered agent at Vcorp Agent Services, Inc., 155 Federal Street, Suite 700,

Boston, Massachusetts 01950. Quincy owns and/or operates, or at one point owned and/or

operated, a skilled nursing facility located at 11 McGrath Highway, Quincy, Massachusetts

02169 (the "Quincy Facility").

                'Walden
        13.               is a Delaware limited liability company. The sole member       of
Walden is NSL Holdings,     LLC.    Thus, for purposes of federal diversity jurisdiction,

Walden is not acitizenof Califomia, Kentucky or Delaware. Walden may be served

through its registered agent at Vcorp Agent Services,Inc., 155 Federal Street, Suite 700,

Boston, Massachusetts 01950. Walden owns and/or operates, or at one point owned and/or

operated, a skilled nursing facility located at785 Main Street, west concord,

Massachusetts 01742 (the "Walden Facility").

        14.    Crawford is a Delaware limited liability company. The sole member          of
Crawford is NSL Holdings, LLC. Thus, for purposes of federal diversity jurisdiction,

Crawford is not a citizen of California, Kentucky or Delaware. Crawford may be served

through its registered agent at Vcorp Agent Services, Inc., 155 Federal Street, Suite 700,

Boston, Massachusetts 01950. Crawford owns and/or operates, or at one point owned

andlor operated, a skilled nursing facility located at273 Oak Grove Avenue, Fall River,

Massachus etts 027 23 (the "Crawford Fac   iI   ity").



                                                         6
          Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 7 of 22



        15.     Kathleen Daniel is a Massachusetts limited liability company. The

members of Kathleen Daniel are JLS Equities, LLC,10-26 Nationwide Trust and Jonathan

Bleier. Upon information and belief, the sole member of JLS Equities, LLC is Yaakov

Sod, an individual who is not a citizen of Califomia, Kentucky, or Delaware. Thus, for

pulposes of federal diversity jurisdiction, Kathleen Daniel is not a citizen of California,

Kentucky or Delaware. Kathleen Daniel may be served through its registered agent at

Vcorp Agent Services, Inc., 155 Federal Street, Suite 700, Boston, Massachusetts 01950.

Kathleen Daniel owns and/or operates, or at one point owned and/or operated, a skilled

nursing facility located at 485 Franklin Street, Framingham, Massachusetts 01702 (the

"Kathleen Daniel Facility").

        16.    Charlwell is a Massachusetts limited liability company. The members of

Charlwell are JLS Equities, LLC,10-26 Nationwide Trust and Jonathan Bleier. Thus, for

purposes of federal diversityjurisdiction, Charlwell is not acitizenof Califomia, Kentucky

or Delaware. Charlwell may be served through its registered agent at Vcorp Agent

Services,Inc., 155 Federal Street, Suite 700, Boston, Massachusetts 01950. Charlwell

owns and/or operates, or at one point owned and/or operated, a skilled nursing facility

located at 305 Walpole Street, Norwood, Massachusetts 02062 (the "Charlwell Facility").

       17.     Kimwell is a Massachusetts limited liability company. The members of

Kimwell   are JLS Equities,   LLC,10-26 Nationwide Trust and Jonathan Bleier. Thus, for

purposes of federal diversity jurisdiction, Kimwell is not acitizenof California, Kentucky

or Delaware. Kimwell may be served through its registered agent at Vcorp Agent

Services, Inc., 155 Federal Street, Suite 700, Boston, Massachusetts 01950. Kimwell owns




                                                  7
           Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 8 of 22



and/or operates, or at one point owned and/or operated, a skilled nursing facility located at

495 New Boston Road, Fall River, Massachusetts 02720 (the "Kimwell Facility").

          18.    Hanover is a Delaware limited liability company. The sole member             of
Hanover is NSL Holdings, LLC. Thus, for purposes of federal diversity jurisdiction,

Hanover is not a citizen of Califomia, Kentucky or Delaware. Hanover may be served

through its registered agent at CT Corporation System, 9 Capitol Street, Concord, New

Hampshire 0330i. Hanover owns and/or operates, or at one point owned and/or operated,

a skilled nursing    facility located at 49 Lyme Road, Hanover, New Hampshire 03755 (the

"Hanover Facility").

          19.    Wyomissing is a Delaware limited liability company. The sole member               of
Wyomissing is NSL Holdings, LLC. Thus, for purposes of federal diversity jurisdiction,

Wyomissing is not acitizen of California, Kentucky or Delaware. Wyomissing may be

served through its registered agent at Vcorp Services,      LLC,3l4 N.     12th Street,   Suite 100,

Philadelphia, PA 19107. Wyomissing owns and/or operates, or at one point owned and/or

operated, a skilled nursing       facility located at 1000 East Wyomissing Blvd., Reading,

Pennsylvania    19   61 1   (the'oWyomissing Facility").

         20.    Oak     Hill is a Delaware limited liability company. The sole member of Oak

Hill   is NSL Holdings,      LLC. Thus, for purposes of federal diversity jurisdiction, Oak Hill

is not a citizen of California, Kentucky or Delaware. Oak Hill may be served through its

registered agent at CT Corporation System, 450 Veterans Memorial Parkway, Suite 74,

East Providence, Rhode Island 02914. Oak          Hill owns and/or   operates, or at one point




                                                      8
             Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 9 of 22



owned andlor operated, a skilled nursing facility located al 544 Pleasant Street, Pawtucket,

Rhode Island 02860 (the "Oak Hill Facility").1

                                        JURISDICTION AND VENUE

            21.    This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. $ 1332 in that there is complete diversity of citizenship of the parties and the

amount in controversy exceeds $75,000, exclusive of interest and costs.

            22.   This Court has personal jurisdiction over the Facility Defendants                       as the

entities operate nursing home facilities in Massachusetts and/or are controlled, or are alter

egos of, their management company, Northern                    Hills, which is headquartered in

Massachusetts.

            23.   Moreover, this Court has personal jurisdiction over the Defendants because

they caused damage to PharMerica in Massachusetts.

            24.   Venue is proper in this Court pursuant to 28 U.S.C. $ 1391(a)(2), because

the events or omissions giving rise to the claims in this action occurred in this judicial

district.

                                           STATEMENT OF FACTS

Oríginal Føcility Defendants' Agreement wíth PharMerícø

            25.   Starting in March 2016, PharMerica, Northern Hills, and eleven of the

Facility Defendants (Blue Hills, Brigham, Country Gardens, Crawford, Den-Mar, Franklin,

Quincy, Walden, Hanover, Wyomissing, and Oak Hill, which are collectively the "Original

Facility Defendants") entered into an agreement in which PharMerica agreed to provide

pharmacy-related goods and services to the Original Facility Defendants for the residents




' All of the facilities referenced in Paragraphs 7-20   are   hereinafter referred to collectively as the "Facilities."

                                                                9
          Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 10 of 22



of their Facilities, and the Original Facility Defendants agreed to pay PharMerica for those

goods and services.

          26.    Consistent with the parties' agreement, the Original Facility Defendants

commenced performance by submitting written orders to PharMerica for pharmacy-related

goods and services. PharMerica performed under the agreement by       filling   those orders and

delivering the ordered pharmacy-related goods and services to the Facilities operated by

the Original Facility Defendants. The Original Facility Defendants received and accepted

PharMerica's deliveries of those pharmacy-related goods and services and otherwise

retained the goods and services for use by the Original Facility Defendants' residents.

         27.    PharMerica submitted detailed written monthly invoices to the Original

Facility Defendants for the pharmacy-related goods and services provided, which

contained the quantity and price terms for the goods and services provided, and the

Original Facility Defendants received those invoices.

         28.    The prices listed on the invoices for the goods and serviced provided by

PharMerica were in accordance with the pricing to which PharMerica and the Original

Facility Defendants agreed. The Original Facility Defendants did not object to the invoice

charges or the pricing therein.

         29.    On or around November 2016, three of the Original Facility Defendants,

Den-Mar, Quincy, and Walden, transferred operations to a new third party operator, and, as

a   result, discontinued ordering pharmacy goods and service from PharMerica. However, to

date, Den-Mar, Quincy, and Walden have failed to pay for pharmacy goods and services

that they ordered from PharMerica, utilized, and for which they were reimbursed by

Medicare.



                                                 10
         Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 11 of 22



PSA Føcility Defendants' Phurmucy Services Agreements with PhørMerìcu

         30.     On or around January 2017, Pharmacy Corporation of America and the

remaining seven Original Facility Defendants (hereinafter "the PSA Facility Defendants")

executed Pharmacy Services Agreements ("PSAs"), to be effective as of March 7,2016,

setting forth the terms for PharMerica's provision of pharmacy goods and services for the

PSA Facility Defendants and the PSA Facility Defendants' payment of compensation to

PharMerica for such goods and services.2

         31.     Other than the applicable PSA Facility Defendant's name and address, the

terms of the seven PSAs are substantively identical.

        32.      During the term of the PSAs, PharMerica was to be the exclusive provider

of pharmacy goods and services to the PSA Facility Defendants, in exchange for which the

PSA Facility Defendants were to compensate PharMerica as set forth in the PSAs.

        33.      Under Section 6(8) of the PSAs, PharMerica was to provide a monthly

invoice to each PSA Facility Defendant.

        34.      Pursuant to the PSAs, until January 1,2017, the PSA Facility Defendants

were to pay PharMerica's invoices within 120 days of the statement date. After that date,

the PSA Facility Defendants were required to pay PharMerica's invoices within 90 days              of
the statement date. PSAs $ 6(DXl).

        35.      The PSA Facility Defendants agreed in Section 6(DX2) to reimburse

PharMerica for any and all of its costs and expenses, including its reasonable attomeys'

fees, incurred in collecting payment.




2 The PSAs contain sensitive commercial information, including pricing information,
                                                                                    and thus are not attached
hereto. They will be provided to the Court and Defendants upon request.

                                                     11
         Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 12 of 22



        36.     PharMerica provided pharmacy goods and services to all of the PSA

Facility Defendants in accordance with the PSAs.

        37.     PharMerica issued monthly invoices to the PSA Facility Defendants for the

pharmacy-related goods and services provided, which included detailed information

regarding all charges, including identification of the goods and the quantity and price terms

for them. The PSA Facility Defendants received those invoices.

        38.     The prices listed on the invoices for the goods and services provided by

PharMerica were in accordance with the pricing to which PharMerica and the PSA Facility

Defendants had agreed. The PSA Facility Defendants did not object to the invoice charges

or the pricing of the goods and services therein in the manner set forth in the PSAs, which

required PSA Facility Defendants to raise all disputes within ninety days via writing and to

pay aIl undisputed amounts when due. See PSAs $ 6(C).

Køthleen Døníel, Charlwell, ønd Kimwell's Agreement with PharMerìca

        39.     In or around mid to late 2016 to early 2017, Northern Hills and the related

ownership acquired the operations of the Kathleen Daniel Facility, the Charlwell Facility,

and the Kimwell Facility, and Kathleen Daniel, Charlwell, and Kimwell became the

operators of those three Facilities.

        40.     PharMerica reached an agreement with Northern Hills, Charlwell, Kimwell,

and Kathleen Daniel for PharMerica to provide pharmacy services to Kathleen Daniel,

Charlwell, and Kimwell and for Kathleen Daniel, Charlwell, and Kimwell to pay

PharMerica for such pharmacy services.

        41.    Consistent with the pafties' agreement, Kathleen Daniel, Charlwell, and

Kimwell commenced performance by submitting written orders to PharMerica for



                                                 t2
        Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 13 of 22



pharmacy-related goods and services. PharMerica performed under the agreement by

filling those orders and delivering the ordered pharmacy-related goods and services to the

Facilities operated by Kathleen Daniel, Charlwell, and Kimwell. Kathleen Daniel,

Charlwell, and Kimwell received and accepted PharMerica's deliveries of those pharmacy-

related goods and services and otherwise retained the goods and services for use by the

Kathleen Daniel, Charlwell, and Kimwell's residents.

       42.     PharMerica submitted detailed written monthly invoices to Kathleen Daniel,

Charlwell, and Kimwell for the pharmacy-related goods and services provided, which

contained the quantity and price terms for the goods and services provided, and Kathleen

Daniel, Charlwell, and Kimwell received those invoices.

        43.    The prices listed on the invoices for the goods and serviced provided by

PharMerica were in accordance with the parties' agreement. Kathleen Daniel, Charlwell,

and Kimwell did not object to the invoice charges or the pricing therein.

All Facility Defendants Føiled to Pay PhørMerìca

       44.     PharMerica provided goods and services to all of the Facility Defendants,

issued monthly invoices to them, and otherwise satisfied all conditions for payment by

Facility Defendants.

       45.     Despite repeated demands, all of the Facility Defendants failed and refused

to pay the sums due and owing to PharMerica for the pharmacy goods and services it

provided to all of the Facility Defendants, as set forth in PharMerica's invoices. A list   of

unpaid invoices is attached hereto as Exhibit A.




                                                 13
        Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 14 of 22



        46.      The reasonable value of the goods and services provided by PharMerica for

which it has submitted invoices but has not received payment exceeds $4 million,

exclusive ofinterest, fees, and late charges.

       47.       Interest is accruing pursuant to law.

       48.       PSA Facility Defendants agreed in their agreements with PharMerica to pay

costs and sxpenses, including reasonable attorneys' fees, PharMerica incurs in collecting

payment. See PSAs $ 6(DX2). PharMerica has incurred and will continue to incur such

costs and expenses in pursuing payment.

       49.     Upon information and belief, all of the Facility Defendants have been

reimbursed by Medicare for all or a significant portion of the pharmacy-related goods and

services provided by PharMeÅca, and have directly or indirectly benefited from such

reimbursement.

       50.     Upon information and belief, all of the Facility Defendants have reported

PharMerica's invoice charges as valid expenses to the Internal Revenue Service for the

purpose of reducing the amount of adjusted gross income on which all of the Facility

Defendants andlor their members must pay taxes. As a result, all of the Facility

Defendants andlor their members have paid lower taxes than they otherwise would have.

All PSA Facìlity Defendants Improperly Terminate the PSAs

       51.     The Initial Term of the PSAs was from March I,2016 through February 28,

2019. Thereafter, the PSAs renewed for an additional one-year term, until February 28,

2020. PSAs $ 2.

       52.     After the Initial Term, the PSAs could be terminated by either par"ty by

providing 152 days' prior notice.   See PSAs $   7(A). However,   a PSA   Facility Defendant



                                                  I4
        Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 15 of 22



could not tetminate its respective PSA if it was past due as of the date of the termination

notice or the effective date of the termination. S¿ø PSAs $ 7(D).

        53.    In or around late April and early May, 2019, the PSA Facility Defendants

stopped ordering pharmacy-related goods and services from PharMerica.

        54.    The PSA Facility Defendants did not provide PharMerica with 152 days'

prior written notice before they stopped ordering pharmacy-related goods and services

from PharMerica.

       55.     The PSA Facility Defendants were past due on amounts owed to

PharMerica at the time they stopped ordering pharmacy-related goods and services.

Northern Hills

        56.    Northem Hills was aware of the agreements and PSAs between Facility

Defendants and PharMerica for PharMerica to provide pharmacy-related goods and

services to the Facility Defendants for the use of the residents of the skilled nursing

facilities they owned andlor operated.

       57.     Northern Hills controlled and directed the payments to vendors for each of

the Facility Defendants.

       58.     Northern Hills decided whether or not each of the Facility Defendants

would pay PharMerica, how much they would pay PharMerica, and when they would pay

PharMerica.

       59.     Northern Hills exercised its control over the Facility Defendants to cause

them to refuse to pay PharMerica, in violation of the agreements between the Facility

Defendants and PharMerica.




                                                 15
        Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 16 of 22



        60.    Northern Hills exercised its control over the Facility Defendants to cause

them to stop ordering pharmacy goods and services from PharMerica and to thus terminate

the PSAs in violation of their terms.

        61.    Northern Hills benefited from PharMerica's services to the Facility

Defendants because it relied on and was paid out of the operational revenue and cash

receipts Facility Defendants generated and received, including Medicare reimbursement,

which revenue and cash receipts would not have been obtained but for PharMerica's

provision of essential pharmacy goods and services.

                    CountI-Breach Of               ct For Non-Pavment
                                    (All Facility Defendants)
       62.     To the extent not otherwise inconsistent with this Count I, PharMerica

hereby incorporates by reference the allegations previously set forth in this Complaint.

       63.     PharMerica entered into valid and binding agreements with each of the

Facility Defendants for PharMerica to provide pharmacy goods and services to Facility

Defendants in exchange for compensation by the Facility Defendants.

       64.     V/ithout legal justification or excuse, Facility Defendants materially

breached the agreements and the PSAs with PharMerica by failing to pay sums due and

owing for the services provided.

       65.     As a direct and proximate result of the breach of the agreements and the

PSAs, PharMerica has suffered damages, including, but not limited to, amounts due and

owing for pharmacy goods and services PharMerica provided to the Facility Defendants

and their residents, none of which Facility Defendants have paid.

       66.     Interest is accruing pursuant to law.




                                                 I6
        Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 17 of 22



        67.     The PSAs provide that PharMerica may recover attorneys' fees and costs in

collecting amounts due and owing under the PSAs. PharMerica has incurred attorneys'

fees and other costs seeking to collect amounts due to it, including in preparing and     filing

this action, all of which are the responsibility of Facility Defendants. PharMerica is likely

to incur substantial additional attorneys' fees as this case is litigated and prepared for trial,

which also shall be the responsibility of Facility Defendants.

        68.     PharMerica is entitled to recover damages from the Facility Defendants in

an amount to be proven    attrial.

                  Count II   -   Breach Of           For Imnroner Termination
                                      (PSA Facility Defendants)

        69.     To the extent not otherwise inconsistent with this Count II, PharMerica

hereby incorporates by reference the allegations previously set forth in this Complaint.

        70.     The PSAs provide that any termination notice issued by the PSA Facility

Defendants when there are payment amounts past due to PharMerica shall be void and that

the PSA Facility Defendants may not terminate the PSAs unless they are current.

        71.    The PSAs provide that PharMerica is to be the exclusive pharmacy provider

to the extent allowed by law.

       72.     While amounts were due and owing, the PSA Facility Defendants ceased

ordering medications from PharMerica and began ordering medications from another

pharmacy provider in violation of the terms of the PSAs, despite notice that their actions

violated the terms of the PSAs.

       73.     As a result of the PSA Facility Defendants' breaches, PharMerica has

suffered damages, including, but not limited to lost profits.




                                                  T7
         Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 18 of 22



        74.       PharMerica is entitled to recover damages from the PSA Facility

Defendants in an amount to be proven attrial, including lost profits, interest and attomeys'

fees.

                                Cou nt   III -   Promissorv Estonnel
                                          (All Defendants)

        75.       To the extent not otherwise inconsistent with this Count III, PharMerica

hereby incorporates by reference the allegations previously set forth in this Complaint.

        76.       Defendants continuously made promises to pay PharMerica at the beginning

of PharMerica's services and periodically thereafter.

        77.       Defendants made representations to PharMerica for the pulpose of inducing

it to provide and to continue to provide services to the Facility Defendants despite their

failure to pay.

        78.       PharMerica reasonably relied upon such representations made by

Defendants.

        79.       Defendants' representations and PharMerica's reliance thereon resulted in

detriment and damages to PharMerica, and PharMerica is entitled to recover damages in an

amount to be proven at trial.


                                   Count IV - Uniust Enrichment
                                          (AIl Defendants)

        80.       To the extent not otherwise inconsistent with this Count IV, PharMerica

hereby incorporates by reference the allegations previously set forth in this Complaint.

        81.       PharMerica has provided valuable goods and services to Defendants for

which it has not been paid.




                                                      18
        Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 19 of 22



        82.    PharMerica's goods and services were rendered under circumstances

pursuant to which Defendants reasonably should have expected that PharMerica would

expect to be compensated.

        83.    Defendants have knowingly and willingly received, or will receive,

reimbursement by Medicare, directly or indirectly, for goods and services provided by

PharMerica, and have wrongfully and intentionally withheld or will withhold such

amounts from PharMerica.

        84.    Consequently, Defendants have been unjustly enriched through the receipt

of such goods and services and at the expense and to the detriment of PharMerica.

        85.    Furthermore, Defendants had, and continue to have, a legal and fiduciary

duty to immediately remit proceeds received in reimbursements from Medicare to

PharMerica if they have not timely paid invoices as required by the PSAs.

       86.     For these reasons, a constructive trust should be imposed on any and all

proceeds which have been, or hereafter are, received by Defendants as reimbursement by

Medicare for Pharmacy services provided by PharMerica.

                                CountV-AccountStated
                                      (All Defendants)
       87.     To the extent not otherwise inconsistent with this Count V, PharMerica

hereby incorporates by reference the allegations previously set forth in this Complaint.

       88.     Pursuant to the agreements and PSAs    with PharMerica, Defendants agreed

to pay PharMerica for the goods and services it supplied to Defendants.

       89.     PharMerica delivered invoices for goods and services rendered by

PharMerica to Defendants.




                                                I9
        Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 20 of 22



        90.    Defendants, without justification, excuse or dispute of such invoices, have

not paid PharMerica all of the amounts invoiced.

        91.    PharMerica is entitled to recover damages from the Defendants in an

amount to be proven at trial.


               Count VI   - Torfio us Interference with Contractual Relationshin
                                         (Northern Hills)

        92.    To the extent not otherwise inconsistent with this Count VI, PharMerica

hereby incorporates by reference the allegations previously set forth in this Complaint.

        93.    PharMerica and the Facility Defendants entered into agreements and the

PSAs wherein PharMerica agreed to provide pharmacy goods and services to the Facilities

and their residents, and the Facility Defendants agreed to pay PharMerica in accordance

with the terms of the agreements and the PSAs.

       94.     Pursuant to the PSAs, the PSA Facility Defendants agreed that they could

not terminate the PSAs while payment amounts were past due.

       95.     At all times relevant, Northern Hills was aware of the agreements and PSAs

and the obligations of the Facility Defendants pursuant to said agreements and PSAs.

       96.     V/ithout justification or excuse, and for its own benefit, Northern Hills

intentionally caused the Facility Defendants to breach the agreements and PSAs by causing

or directing them to not pay PharMerica what was due and owing to it.

       97.     Without justification or excuse, and for its own benef,rt, Northern Hills

intentionally caused the PSA Facility Defendants to breach the PSAs by causing or

directing them to terminate the PSAs while payment amounts were past due, which was in

violation of the PSAs.



                                                 20
           Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 21 of 22



          98.      As a results of Northern Hills' tortious interference with the agreements and

PSAs, PharMerica has suffered damages, including, but not limited to, the amounts due

and owing under the PSAs, lost profits, and interest.

          99.      PharMerica is entitled to recover from Northem Hills in an amount to be

proven at trial.

                                  Count VII - Attorneys' Fees
                                   (PSA Facility Defendants)

          100.     To the extent not otherwise inconsistent with this Count VII, PharMerica

hereby incorporates by reference the allegations previously set forth in this Complaint

          101.     The PSAs between PharMerica and PSA Facility Defendants provide for

the recovery of attorneys' fees incurred by PharMerica in the collection of amounts due

and owing.

          102.     PharMerica has incurred attorneys' fees and other costs in preparing and

filing this action and is likely to incur substantial additional attomeys' fees and other costs

as   this case is litigated and prepared for trial, all of which are the responsibility of PSA

Facility Defendants.

          103. PharMerica is entitled to recover damages from the PSA Facility
Defendants.

          WHEREFORE, PharMerica requests judgment against Defendants as follows:

                   A.     An award of compensatory damages in an amount to be proven attrial;

                   B.     The imposition of a constructive trust on sums received by Defendants as

                          Medicare reimbursement for pharmaceutical products and services

                          provided by PharMerica and not paid for by Defendants;




                                                    2I
          Case 1:19-cv-11522-GAO Document 1 Filed 07/11/19 Page 22 of 22


               C      PharMerica's costs, fees and disbursements, including reasonable

                      attomeys'fees;

               D.     Pre-judgment and post-judgment interest; and

               E.     All other appropriate relief.


Dated: July 11,2019                                   The Plaintifß,
                                                      PHARMACY CORPORATION OF
                                                      AMERICA d/b/a PHARMERICA;
                                                      PHARMERICA DRUG SYSTEMS, LLC;
                                                      AND PHARMERICA INSTITUTIONAL
                                                      PHARMACY SERVICES, LLC
                                                      By Their Attomey,


                                                      /s/.Ieffrev E. Poindext
                                                      Jeffrey E. Poindexter, BBO 631922
                                                      Mary Ellen MacDonald, BBO
                                                      Bulkley, Richardson and Gelinas, LLP
                                                       1500 Main Street, Suite 2700
                                                      P.O. Box 15507
                                                      Springfield, MA 01 ll5-5 507
                                                      Direct: 413-272-6232
                                                      Fax: 413-272-6806
                                                      jpoindexter@bulkley.com
                                                      mmacdonald@bulkley. com

                                                      Of Counsel:

                                                      Jennifer Metzger Stinnett, Pro Hac Vice
                                                      Admission to Be Sought
                                                      Matthew C. Williams, Pro Hac Vice
                                                      Admission to Be Sought
                                                      FvrtzMnooox DrcrpNs PLC
                                                       101 South Fifth Street,2Tth Floor
                                                      Louisville, Kentucky 40202
                                                      Tel: (502) 588-2000/Fax: (502) 588-2020
                                                      j stinnett@fmdlegal. com

                                                      mwilliams@ fmdle gal. com




3125734


                                                22
